Citation Nr: 0707792	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a scar on the right buttock and thigh.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a shell fragment wound to the 
right buttock.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a shell fragment wound to the 
right leg.

5.  Entitlement to a compensable evaluation for postoperative 
chronic hypertrophic rhinitis with polyposis.

6.  Entitlement to a compensable evaluation for postoperative 
thrombotic hemorrhoids, post hemorrhoidectomy.

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for right lateral femoral cutaneous neuropathy.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which awarded service connection for 
scars of the right buttock and thigh with a 10 percent rating 
effective December 2003.  The same decision also awarded a 50 
percent rating for PTSD, and continued the currently assigned 
ratings for shell fragment wounds of the right buttock and 
leg, postoperative chronic hypertrophic rhinitis, thrombotic 
hemorrhoids, and right lateral femoral cutaneous neuropathy.  
Finally, the July 2004 rating decision denied entitlement to 
TDIU.

In August 2004, the veteran expressed disagreement with the 
effective dates assigned in the July 2004 rating decision.  
It does not appear that the RO sought clarification from the 
veteran with regard to which effective dates he disagreed 
with or that a statement of the case (SOC) was issued.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  In addition, the claims of an 
increased rating for residuals of a shell fragment wound of 
the right buttock and entitlement to TDIU are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's PTSD is no more disabling than social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective social 
relationships.  There has been no evidence of: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene

3.  The scars of the right buttock and thigh are superficial.  
Only the scar of the right buttock was painful on 
examination.

4.  The residuals of a shell fragment wound of the right leg 
are considered no more than moderately disabling under Muscle 
Group XI.

5.  The veteran's chronic hypertrophic rhinitis with 
polyposis is not productive of greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.   

6.  The veteran's hemorrhoids are no more disabling than 
nontender external hemorrhoids inferiorly.

7.  The veteran's right lateral femoral cutaneous neuropathy 
is not productive moderate incomplete paralysis of the 
anterior crural nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & West Supp 2005); 38 C.F.R. §§ 3.102, 4.20, 4.130, 
Diagnostic Code 9411 (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for scars of the right buttock and thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 
2005); 38 C.F.R. §§ 3.102, 4.20, 4.118, Diagnostic Codes 
7800-7805 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West 
Supp 2005); 38 C.F.R. §§ 3.102, 4.20, 4.73, Diagnostic Code 
5318 (2006).  

4.  The criteria for a compensable evaluation for 
postoperative chronic hypertrophic rhinitis with polyposis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp 2005); 38 C.F.R. §§ 3.102, 4.20, 4.97, Diagnostic 
Code 6522 (2006).  

5.  The criteria for a compensable evaluation for 
postoperative hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & West Supp 2005); 38 C.F.R. 
§§ 3.102, 4.20, 4.114, Diagnostic Code 7336 (2006).  

6.  The criteria for an evaluation in excess of 10 percent 
for right lateral femoral cutaneous neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
West Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.124a, 
Diagnostic Code 8526 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims.  The claims were then 
readjudicated in the February 2005 SOC wherein the disability 
ratings on appeal were continued.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, and reports of VA examination.  In the veteran's 
February 2005 substantive appeal he declined the opportunity 
to present personal testimony in his support of his appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to appropriate disability ratings or effective dates to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

I. PTSD

The Board has reviewed all the evidence in the veteran's 
claims file which includes his multiple contentions, service 
medical records, VA records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a July 2002 rating decision, the RO granted service 
connection for PTSD and a 30 percent disability rating was 
assigned from June 2001.  The veteran filed the instant 
request for an increased rating in December 2003.  In a July 
2004 rating decision, the RO granted a 50 percent disabling 
rating for PTSD from December 1, 2003, the date of claim.  
The veteran disagreed with the 50 percent rating and 
initiated the instant appeal.

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  Under this Code a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

Considering the objective and competent medical evidence of 
record, and in light of the applicable laws and regulations, 
the Board finds that the veteran's PTSD falls clearly within 
the criteria for the currently assigned 50 percent rating.  
See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, VA outpatient treatment records dated between 
2002 and 2004 show continued treatment for the veteran's PTSD 
and depression.  Early in July 2002, the veteran did endorse 
some survivor guilt.  His thought process was circumstantial 
and he was dysphoric.  However, the veteran denied suicidal 
and homicidal ideation, delusion, hopelessness, helplessness, 
and auditory or visual hallucinations.  His judgment and 
insight were fair.  In August 2002 he was assigned a GAF 
score of 40.  However, he was noted to be doing much better, 
with less nightmares and flashbacks and a better mood. He 
denied suicidal and homicidal ideation, and denied delusions.  
There were no psychotic symptoms, and his speech was normal.  
His insight and judgment were fair.  The assessment was PTSD 
and major depressive disorder, in remission.  Thereafter, in 
July 2003 the veteran's thought process was goal directed and 
logical.  GAF score was 55.  

In October 2003, speech was normal and the veteran was well-
groomed.  While insight was poor, judgment was good.  The 
veteran was not considered a danger to himself or others in 
June and July 2004.  Nightmares and intrusive thoughts were 
reported as occasional in July 2004.  

Finally, upon VA examination in July 2004, the veteran 
reported intrusive thoughts three times a day and nightmares 
at least once a week.  He endorsed avoidance behavior, 
outbursts of anger, and a lack of optimism regarding his 
future.  He indicated that he had trouble concentrating and 
was jumpy with loud noises.  He denied hypervigiliance.  The 
veteran was well-groomed.  The examiner found no evidence of 
abnormal thought form, content, or perception.  He was alert 
and oriented to all three spheres.  The veteran was aware of 
current events.  Judgment was good and insight was fair.  The 
examiner noted depression due to the veteran's declining 
health.  

The veteran was diagnosed with PTSD and dysthymic disorder.  
He was assigned a GAF of 52 reflecting moderate symptoms.  
The examiner opined the veteran's psychiatric distress did 
have a serious impact on the veteran's social functioning.  
The examiner found the veteran was retired, but the veteran's 
psychiatric dysfunction would have a moderate impact on his 
employability. 

There is no question that the veteran's social adaptability 
is impaired, as indicated by the evidence set forth above.  
There is also some evidence that if the veteran were not 
retired, the veteran's "psychiatric dysfunction" would have 
a moderate impact on his employability.  However, the 
objective medical evidence of record does not support a 
finding of impairment that rises to the level of warranting a 
70 percent evaluation.  38 C.F.R. § 4.130.  

There is no evidence of obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  The veteran's 
difficulty in adapting to stressful circumstances and his 
social isolative behavior or in other words, an inability to 
establish and maintain effective relationships are reflected 
in the current 50 percent rating.  While the veteran had 
outbursts of anger and at one time indicated he grabbed his 
wife's throat during nightmares, there was no evidence of 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  He was repeatedly found not to be 
a danger to himself or others.  Suicidal ideation was not 
endorsed during routine outpatient treatment visits.  Upon VA 
examination in 2004, the veteran was simply not optimistic 
about his future.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effect on earning capacity and ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
the preponderance of the evidence is against the assignment 
of an evaluation in excess of 50 percent. 

The Board finds no evidence that the veteran's PTSD presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, there is no objective evidence of any symptoms 
due to the veteran's service-connected PTSD which would 
render impractical the application of the regular schedular 
standards.  The veteran's PTSD has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  As noted by the VA examiners, the veteran 
retired in 1987 and if he were working, PTSD would only have 
a moderate impact on his occupational functioning.  Thus, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

II. Scar of the Right Buttock and Thigh

Service connection for a scar of the right buttock and thigh 
was awarded in a July 2004 rating decision with a 10 percent 
rating effective December 2003.  The veteran is appealing the 
original assignment of the 10 percent rating.  As such, the 
severity of the disability at issue shall be considered from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 scars (other 
than on the head, face, or neck) which are deep or cause 
limited motion. warrants a 10 percent disability evaluation 
when it involves an area or areas exceeding 6 square inches 
(39 square centimeters).  A 20 percent disability evaluation 
is warranted when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  Higher ratings are 
warranted when the disability involves a greater area.  Note 
2 following Diagnostic Code 7801 defines a deep scar as one 
associated with underlying soft tissue damage.  

A 10 percent rating is also warranted when the veteran has a 
scar (other than on the head, face, or neck) that is 
superficial and does not cause limitation of motion if the 
scar has an area exceeding 144 square inches (929 sq. cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Scars may also be rated based on limitation of function of 
the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the July 2004 rating decision listed the 
issue as "scars" of the right buttock and thigh.  However, 
a separate scar of the thigh was not identified on the 
current VA examination or on previous examinations.  
Moreover, the Board notes that the statement of the case 
amended the issue to be a "scar" of the right buttock and 
thigh.  Thus, the Board must conclude that the RO's reference 
to right buttock and thigh scar(s) represents the single scar 
identified as 5.5 by 4 centimeters.  

Here, the veteran's scar of the right buttock and thigh has 
been assigned the maximum 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

On review of the record, the Board finds evidence that the 
scar is well-healed and superficial.  The July 2004 VA 
examination noted the scar of the right buttock and thigh was 
adherent and elevated; however, the examiner indicated the 
scar was superficial, and not deep.  The scar was 5.5 by 4 
centimeters (22 square centimeters).  Regardless of whether 
the scar was deep or superficial, the area involved is less 
than 39 square centimeters.  Even considering the right 
leg/knee scar, which was 3 centimeters by .5 centimeters (1.5 
square centimeters), the veteran's combined scar area would 
still be less than 39 square centimeters.  Thus, the veteran 
does not meet the criteria for a 10 percent rating under 
Diagnostic Codes 7801 or 7802.  

Moreover, the examiner noted the veteran's scar was not 
unstable.  Thus, a compensable rating under Diagnostic Code 
7803 would not be warranted.  Finally, upon VA examination in 
July 2004, there was no objective evidence showing that the 
veteran's service-connected scar resulted in any limitation 
of function of an affected body part so as to warrant a 
higher rating under Diagnostic Code 7805.  

Based on this review, the Board finds that the veteran's scar 
of the right buttock and thigh most closely approximates the 
criteria for a 10 percent rating under Diagnostic Code 7804.  
See 38 C.F.R. §§ 4.3, 4.7.  In reaching this determination, 
the Board has considered the clinical manifestations of the 
veteran's scar of the right buttock and thigh and the effect 
on earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, the 
preponderance of the evidence is against the assignment of an 
initial evaluation, to include "staged ratings," in excess 
of 10 percent.  See Fenderson, 12 Vet. App. at 126. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his scar, which would render 
impractical the application of the regular schedular 
standards.  The veteran's scar of the right buttock and thigh 
has not required frequent inpatient hospitalization or by 
itself markedly interfered with employment.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd, 8 Vet. 
App. at 96; Bagwell, 9 Vet. App. at 338-339.

As the preponderance of the evidence is against the claim for 
increase, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert, 1 Vet. App. at 54.

III. Shell Fragment Wound of the Right Leg

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's shell fragment wound falls 
clearly within the criteria for the currently assigned 10 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(d).  Under Diagnostic Codes 5301 to 5323, 
muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  Id.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.

If they happen to be present, the following would also be 
signs of severe muscle injury: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular 
trauma and explosive effect of missile, (B) Adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle, (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, (D) 
Visible or measurable atrophy, (E) Adaptive contraction of an 
opposing group of muscles, (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle, (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

As an initial matter, the Board notes that the veteran 
receives a separate rating for a right lateral femoral 
cutaneous neuropathy associated with the shell fragment wound 
of the right leg.  Thus, any symptomatology related to this 
disorder cannot be considered in the assignment of the rating 
for the shell fragment wound of the right leg.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided).

The veteran's disability has been evaluated pursuant to 
Diagnostic Code 5311, which provides evaluations for 
disability of Muscle Group XI.  38 C.F.R. § 4.73.  The 
functions of these muscles are as follows: propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and knee.  Disability of this group which 
is moderate warrants a 10 percent evaluation, which is 
moderately severe warrants a 20 percent evaluation, and which 
is severe warrants a 30 percent evaluation.  38 C.F.R. § 
4.73, Diagnostic Code 5311.

In the instant case, the Board finds that the veteran's shell 
fragment wound of the right leg does not meet or more nearly 
approximate the criteria for a rating in excess of 10 percent 
based on impairment to Muscle Group XI.  The veteran 
subjectively complains of the cardinal signs of muscle 
disability, to include weakness, lowered threshold of 
fatigue, and pain.  VA outpatient treatment records and 
reports of VA examination detail the complaints of pain.  The 
Board notes that incoordination and uncertainty of movement 
have been attributed to the non-service connected left total 
hip replacement performed in 1987 complicated by drop of the 
foot.

VA outpatient treatment records dated between 2002 and 2004 
were devoid of complaints referable to the shell fragment 
wound of the right leg.  Upon VA joints, muscles, and 
neurological examination in July 2004, the veteran complained 
of intermittent pain, stiffness, swelling, giving way, and 
locking of the right knee precipitated by walking.  Range of 
motion of the right knee was from zero to 120 degrees.  There 
was pain, weakness, and lack of endurance following 
repetitive use.  Stability was within normal limits 
bilaterally.  Muscle strength of the right lower extremity 
was 4/5.  While there was likely tendon damage, there was no 
evidence of muscle herniation.  The muscle groups were able 
to move the joints independently. Reflexes of the knee were 
+1.    

As discussed above, it is clear the veteran's right leg 
disability is manifested by pain and resulting functioning 
impairment.  However, objective medical evidence is somewhat 
tempered when compared to the veteran's contention regarding 
characterizing his right leg as moderately severe or severe.  
Though the July 2004 VA muscle examiner indicated that tendon 
damage was more than likely, there was no indication of a 
loss of deep fascia and muscle substance, soft or flabby 
muscles, or visible atrophy of the right lower extremity.  
Taking the evidence as a whole, the Board finds that the 
appropriate characterization for rating purposes of the 
veteran's right leg disability, for Muscle Groups XI is 
moderate.  

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his shell fragment wound of 
the right leg, which would render impractical the application 
of the regular schedular standards.  The veteran's shell 
fragment wound of the right leg has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  Thus, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd, 8 Vet. App. at 96; Bagwell,
 9 Vet. App. at 338-339.

As the preponderance of the evidence is against the claim for 
increase, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert, 1 Vet. App. at 54.

IV. Postoperative Chronic Hypertrophic Rhinitis with 
Polyposis

The veteran contends that his postoperative chronic 
hypertrophic rhinitis with polyposis warrants a compensable 
rating.  The veteran's rhinitis is currently rated as 
noncompensable under Diagnostic Code 6522.  A 10 percent 
rating is assigned for allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's chronic hypertrophic rhinitis 
falls clearly within the criteria for the currently assigned 
noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7.  In this 
regard, in September 1948 the veteran underwent corrective 
surgery for mild deviation of the nasal septum, hypertrophy 
of the middle turbinate with polypoid degeneration on the 
left, and nasal polyposis.  The condition has remained 
untreated until 2000 when VA outpatient treatment records 
dated in October indicate the veteran was diagnosed with 
chronic rhinosinusitis.  

VA outpatient treatment records dated between 2002 and 2004 
are devoid of any complaints or treatment of rhinitis.  Upon 
VA examination in July 2004, the veteran denied interference 
with breathing though his nose, purulent discharge, dyspnea, 
speech impairment, chronic sinusitis, or allergic attacks.  
He denied any periods of incapacitation.  Physical 
examination showed no evidence of nasal obstruction or 
sinusitis.  

While a noncompensable rating is warranted, there is no 
evidence of record of allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side to 
warrant an increase to 10 percent disabling.  38 C.F.R. 
§ 4.97.  In reaching this determination, the Board has 
considered the clinical manifestations of the veteran's 
rhinitis and its effect on earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his chronic hypertrophic 
rhinitis with polyposis, which would render impractical the 
application of the regular schedular standards.  The 
veteran's rhinitis has not required frequent inpatient 
hospitalization or by itself markedly interfered with 
employment.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

V. Postoperative Thrombotic Hemorrhoids

The veteran's postoperative hemorrhoids are currently rated 
as noncompensable under Diagnostic Code 7336.  Under this 
Diagnostic Code a noncompensable rating is assigned for mild 
or moderate hemorrhoids, external or internal.  38 C.F.R. 
§ 4.114.  A 10 percent rating is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrence.  Id.  A 20 percent 
evaluation is assigned for persistent bleeding with secondary 
anemia or with fissures. 

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's hemorrhoids fall clearly within 
the criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. §§ 4.3, 4.7.  In this regard, VA outpatient 
treatment records dated between 2002 and 2004 are devoid of 
any complaints or treatment of hemorrhoids. 

Upon VA examination in July 2004, the examiner noted the 
veteran was status post hemorrhoidectomy in 1944.  The 
veteran denied abdominal pain.  He indicated that he had 
regular bowel movements with no evidence of melena or bright 
red blood per rectum.  The veteran had a normal degree of 
sphincter control with no fecal leakage.  There was no 
evidence of bleeding or thrombosis of hemorrhoids.  The 
veteran denied any current treatment for his hemorrhoids.  
Digital rectal examination showed nontender external 
hemorrhoids inferiorly.  There were no masses.  The lumen was 
normal and there was no sign of anemia.  The examination was 
negative for fissures.

The preponderance of the evidence indicates there is no 
objective medical evidence to support an increased rating.  
Specifically, there has been no evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrence.  38 C.F.R. § 4.114.  

In reaching this determination, the Board has considered the 
clinical manifestations of the veteran's hemorrhoids and 
their effects on earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his hemorrhoids, which would 
render impractical the application of the regular schedular 
standards.  The veteran's hemorrhoids have not required 
frequent inpatient hospitalization or by itself markedly 
interfered with employment.  Thus, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd, 8 Vet. App. at 96; 
Bagwell, 9 Vet. App. at 338-339.

VI. Right Lateral Femoral Cutaneous Neuropathy

The veteran's right lateral femoral cutaneous neuropathy is 
currently rated as 10 percent disabling under Diagnostic Code 
8526.  Under this Code a 10 percent rating is assigned for 
mild incomplete paralysis of the anterior crural nerve 
(femoral).  38 C.F.R. § 4.124a.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the anterior 
crural nerve (femoral).  Id.  Higher evaluations are assigned 
for greater impairment.

As noted above, the veteran receives a separate rating for 
residuals of muscle injury of the right leg.  Thus, symptoms 
related to that disability cannot be considered when 
evaluating the neuropathy.  38 C.F.R. § 4.14.

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's right lateral femoral cutaneous 
neuropathy falls clearly within the criteria for the 
currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7.  

In this regard, VA outpatient treatment records dated between 
2002 and 2004 are devoid of complaints or treatment referable 
to the veteran's right lateral femoral cutaneous neuropathy.  
Neurological evaluation performed by VA in July 2004 showed 
the veteran had knee extension 5/5, knee flexion 4/5, and 
foot dorsi/plantar flexion 5/5 on motor examination.  
Reflexes were knees +1 and ankles 0.  The veteran was 
diagnosed with residual weakness of the right leg.  His gait 
was noted to be abnormal due to the nonservice-connected left 
foot drop.

The preponderance of the evidence reveals no objective 
medical evidence to support an increased rating.  
Specifically, there has been no evidence of moderate 
incomplete paralysis of the anterior crural nerve.  38 C.F.R. 
§ 4.124a.  The Board has also considered rating the veteran's 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts 
v. Brown, 
5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In reaching this determination, the Board has considered the 
clinical manifestations of the veteran's right lateral 
femoral cutaneous neuropathy and its effects on earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his right lateral femoral 
cutaneous neuropathy, which would render impractical the 
application of the regular schedular standards.  The 
veteran's right lateral femoral cutaneous neuropathy has not 
required frequent inpatient hospitalization or by itself 
markedly interfered with employment.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd, 8 Vet. 
App. at 96; Bagwell, 9 Vet. App. at 338-339.

As the preponderance of the evidence is against the claim for 
increase, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for scar on the right buttock and thigh is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a shell fragment wound to the 
right leg is denied.

Entitlement to a compensable evaluation for postoperative 
chronic hypertrophic rhinitis with polyposis is denied.

Entitlement to a compensable evaluation for thrombotic post 
hemorrhoidectomy is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for right lateral femoral cutaneous neuropathy is 
denied.



REMAND

With regard to the right buttock shell fragment wound the 
Board notes that the evidence raises some question as to the 
level of disability.  In this regard, the July 2004 VA 
examination noted that an x-ray showed old healed fractures 
of the right superior and inferior rami.  The muscle 
examination suggests that the pelvis fracture was an 
associated injury.  However, the claims file was not 
available for review at that time, and service medical 
records make no reference to any pelvis fracture.  Moreover, 
the evidence indicates the veteran was involved in serious 
automobile accident in the late 1980s or early 1990s which 
resulted in left pelvic fractures.  In light of the above, 
the Board finds that a VA examination is necessary for the 
examiner to review the claims file and to determine whether 
the currently noted old healed fractures of the right 
superior and inferior rami are due to the shell fragment 
wound or to the post service car accident in which the left 
pelvis was fractured.  The examiner should also provide an 
opinion as to what extent the veteran's service-connected 
physical disabilities (right buttock shell fragment wound, 
right leg shell fragment wound, right buttock and thigh scar, 
right lateral femoral cutaneous neuropathy, rhinitis, and 
hemorrhoids) would affect his ability to obtain or retain 
gainful employment (without regard to his age).  

The claim for entitlement to TDIU is intertwined with the 
claim for an increased rating for the right buttock shrapnel 
wound and must be remanded as well.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). 
        
Finally, in an August 2004 statement, the veteran expressed 
disagreement with "the decision under a cover letter dated 
August 11, 2004."  He specifically indicated that "the 
rating should be higher and the effective date should be 
earlier."  In the July 2004 rating decision, the RO awarded 
an increased 50 percent rating for PTSD and service 
connection for scar of the right buttock and thigh with a 10 
percent rating, both effective December 2003.  While it is 
clear the veteran has expressed disagreement with the July 
2004 decision, it is not clear whether he disagrees with the 
effective dates for PTSD, the scar of the right buttock and 
thigh, or both.  The RO must seek clarification upon remand.  
If clarification is received, the veteran should thereafter 
be afforded an SOC on the appropriate issue(s).  38 C.F.R. 
§ 19.26; see also Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the SOC, the claim(s) should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and/or effective date will be 
assigned if his claims are granted, to 
include an explanation as to the 
information or evidence needed to 
establish such for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
shrapnel wound of the right buttock since 
July 2004.  After securing the necessary 
release, the RO should obtain these 
records.  Records from the VA New York 
Harbor Healthcare System should be 
obtained for that period as well.

3.  The veteran should be afforded a VA 
muscle examination to determine the 
current residuals of his right buttock 
shrapnel wound.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  A rationale for all 
opinions expressed should be provided.

Following review of the claims file and 
examination of the veteran, the examiner 
should discuss the current symptomatology 
related to the veteran's right buttock 
shrapnel wound.  In addition, upon 
consideration of the above and sound 
medical principles, the examiner should 
provide an opinion as to whether the 
"old healed fractures of the right 
superior and inferior rami" are more 
likely, less likely, or as likely as not 
(50 percent probability) related to the 
shrapnel wound of the right buttock 
versus the post service automobile 
accident which resulted in left pelvic 
fractures.  The examiner should also 
provide an opinion as to what extent the 
veteran's service-connected physical 
disabilities (right buttock shell 
fragment wound, right leg shell fragment 
wound, right buttock and thigh scar, 
right lateral femoral cutaneous 
neuropathy, rhinitis, and hemorrhoids) 
would affect his ability to obtain or 
retain gainful employment (without regard 
to his age).  


4.  The RO should contact the veteran and 
seek clarification as to whether he 
disagrees with the December 2003 
effective date assigned for the 50 
percent rating for PTSD, the 10 percent 
rating for scar of the right buttock and 
thigh, or both.  Thereafter, the RO 
should issue a statement of the case 
regarding the earlier effective date 
claim(s).  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this/these 
issue(s), the claim(s) should be returned 
to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


